Order, Supreme Court, New York County (David B. Saxe, J.), entered November 22, 1989, granting defendant’s motion for a protective order, unanimously affirmed, without costs.
Over two-thirds of the requests set forth in plaintiffs’ "First Notice to Produce” are palpably overbroad or well beyond the scope of permissible discovery. In such a case, it is not the court’s responsibility to prune the offensive document, and plaintiffs’ notice was properly vacated in its entirety (Bohlen Capital Holdings v Standard Coal Co., 90 AD2d 476).
We find plaintiffs’ remaining arguments to be without merit, and note that, in any event, plaintiff may yet serve a proper demand in accordance with CPLR 3101 and 3120. Concur—Carro, J. P., Milonas, Ellerin, Kupferman and Rubin, JJ.